--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 21,
2016, by and among GigOptix, Inc., a Delaware corporation (the “Company”), and
Pudong Science and Technology Investment (Cayman) Co., Ltd., an exempted company
incorporated and existing under the laws of the Cayman Islands, or any affiliate
designated thereby (collectively, the “Investor”).


RECITALS


A.           Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) 1,754,385 shares (the
“Common Shares” or the “Securities”) of the common stock, par value $0.001 per
share, of the Company (the “Common Stock”). Immediately after the Closing, the
Common Shares will represent 3.77% of the Company’s aggregate Common Stock
issued and outstanding (the “Investment Percentage”).


B.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:


ARTICLE I
DEFINITIONS


1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.


“Agent” has the meaning set forth in Section 3.1(h).


“Agreement” has the meaning set forth in the Preamble.


“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York or Shanghai are authorized or required
by law to remain closed.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 

--------------------------------------------------------------------------------

“Closing Date” means the date and time of the Closing and shall be 11:00 a.m.,
San Francisco, California time, on March 24, 2016 or such later date and time as
is mutually agreed to by the Company and the Investor.


“Common Shares” has the meaning set forth in the Recitals.


“Common Stock” has the meaning set forth in the Recitals.


“Company” has the meaning set forth in the Preamble.


“Delay Cure” has the meaning set forth in Section 6.1(d).


“Delay Payment” has the meaning set forth in Section 6.1(d).


“Disclosure Materials” has the meaning set forth in Section 3.1(g).


“Effective Date” means the date that the Investor Registration Statement is
first declared effective by the SEC.


“Effectiveness Period” has the meaning set forth in Section 6.1(b).


“8-K Filing” has the meaning set forth in Section 4.3.


“Eligible Market” means any of the New York Stock Exchange, Inc., the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market.


“End Date” has the meaning set forth in Section 7.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Event” has the meaning set forth in Section 6.1(e).


“GAAP” has the meaning set forth in Section 3.1(g).


“Indemnified Party” has the meaning set forth in Section 6.4(c).


“Indemnifying Party” has the meaning set forth in Section 6.4(c).


“Initial Filing Date” means May 23, 2016, the date that is thirty-five (35) days
after April 18, 2016, the anticipated release date of the Company’s earnings
release in respect of the first quarter of 2016.


“Investment Percentage” has the meaning set forth in the Recitals.


“Investor Registration Statement” means the Registration Statement in respect of
the Registrable Securities held by the Investor, as described in Section 6.1(a).
 
-2-

--------------------------------------------------------------------------------

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.


“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable attorneys’ fees.


“Material Adverse Effect” means (i) a material adverse effect on the condition
(financial or otherwise), results of operations, assets, business or prospects
of the Company and the Subsidiaries, taken as a whole, or (ii) a material and
adverse impairment of the Company’s ability to perform its obligations under any
of the Transaction Documents.


“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock.


“Participation Deadline” has the meaning set forth in Section 4.6(c).


“Participation Maximum” has the meaning set forth in Section 4.6(a).


“Participation Notice” has the meaning set forth in Section 4.6(c).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Pre-Notice” has the meaning set forth in Section 4.6(b).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.


“Purchase Price” has the meaning set forth in Section 2.1.


“Registrable Securities” means the Securities issued or issuable pursuant to the
Transaction Documents, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.


“Registration Statement” means each registration statement required to be filed
under Article VI, and, in each case, the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
-3-

--------------------------------------------------------------------------------

“Regulation D” has the meaning set forth in the Recitals.


“Repurchase Trigger Event” has the meaning set forth in Section 4.7.


“Required Effectiveness Date” means July 7, 2016, the date which is 80 days
after April 18, 2016, the anticipated release date of the Company’s earnings
release in respect of the first quarter of 2016.


“Rule 144,” “Rule 415,” “Rule 424,” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.


“Rule 506” has the meaning set forth in Section 3.1(i).


“SEC” has the meaning set forth in the Recitals.


“Securities” has the meaning set forth in the Recitals.


“Securities Act” has the meaning set forth in the Recitals.


“SEC Reports” has the meaning set forth in Section 3.1(g).


“Short Sales” has the meaning set forth in Section 3.2(i).


“Subsequent Financing” has the meaning set forth in Section 4.6(a).


“Subsequent Financing Notice” has the meaning set forth in Section 4.6(b).


“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.


“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.


“Trading Market” means any Eligible Market, or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted.


“Transaction” has the meaning set forth in Section 3.2(i).


“Transaction Documents” means this Agreement and the exhibits attached hereto,
and the Transfer Agent Instructions.
 
-4-

--------------------------------------------------------------------------------

“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.


“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit A, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.


ARTICLE II
PURCHASE AND SALE


2.1          Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to the Investor, and
the Investor shall purchase from the Company, 1,754,385 Common Shares at a price
of $2.85 per Common Share, for an aggregate purchase price of $4,999,997.25 (the
“Purchase Price”). The date and time of the Closing and shall be 11:00 a.m., San
Francisco, California time, on the Closing Date. The Closing shall take place at
the San Francisco, California offices of Crowell & Moring, LLP, counsel to the
Company. Settlement for the sale of the Common Shares will occur on March 24,
2016.


2.2          Closing Deliveries.


(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following:


(i) one or more stock certificates (or copies thereof provided by the Transfer
Agent), bearing the legends provided in Section 4.1(b) hereof, evidencing
1,754,385 Common Shares registered in the name of the Investor (or its
designee); and


(ii) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent.


(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the Purchase Price in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to the Investor by
the Company for such purpose at least two (2) Business Days prior to the Closing
Date.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor and the Agent as follows (which
representations and warranties shall be deemed to apply, where appropriate, to
each Subsidiary of the Company):


(a) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
-5-

--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.


(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or any
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investor set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary is bound or affected, except to the extent that
such violation would not reasonably be expected to have a Material Adverse
Effect.


(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than: (i) the
filings required by the rules and regulations of the SEC and the filing of Form
D with the SEC, (ii) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Securities for trading thereon in the time and manner required thereby, and
(iii) such filings as are required to be made under applicable state securities
laws.
 
-6-

--------------------------------------------------------------------------------

(e) The Securities. The Securities are duly authorized and, when issued and paid
for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investor). The Company has a sufficient number of authorized
shares of Common Stock for the issuance of the Securities. The offer, issuance
and sale of the Securities to the Investor pursuant to the Agreement, are exempt
from the registration requirements of the Securities Act.


(f) Capitalization of the Company. The authorized capital stock of the Company
is as described in the Company’s Annual Report on Form 10-K filed with the SEC
on March 14, 2016. As stated therein, the number of shares of Common Stock
outstanding as of February 26, 2016 was 44,811,907 shares, and the Company held
701,754 shares as of December 31, 2015 as treasury stock. All issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable, were not issued in violation of and are not
subject to any right of rescission, right of first refusal or preemptive right,
and have been offered, issued, sold and delivered by the Company in compliance
with all requirements of applicable law.


(g) SEC Reports; Financial Statements; Internal Control. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twenty-four (24) months preceding the
date hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. Such reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement, the “Disclosure Materials”. As
of their respective dates, the SEC Reports filed by the Company complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed by the Company, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC. The Company maintains a system of
internal accounting control to provide reasonable assurance that transactions
are executed in accordance with management’s general or specific authorizations.
 
-7-

--------------------------------------------------------------------------------

(h) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by the Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold the Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Cowen and Company, LLC as its exclusive placement agent (the
“Agent”) in connection with the sale of the Securities. Other than the Agent,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.


(i) Rule 506 Compliance. The Company is not disqualified from relying on Rule
506 of Regulation D under the Securities Act (“Rule 506”) for any of the reasons
stated in Rule 506(d) in connection with the issuance and sale of the Common
Shares to the Investor pursuant to this Agreement. The Company has exercised
reasonable care, including without limitation, conducting a factual inquiry that
is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to the
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in each case, in compliance with the
disclosure requirements of Rule 506(e). The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e). Any outstanding securities
of the Company (of any kind or nature) that were issued in reliance on Rule 506
at any time on or after September 23, 2013 have been issued in compliance with
Rule 506(d) and (e) and no party has any reasonable basis for challenging any
such reliance on Rule 506 in connection therewith.


(j) Private Placement.  Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The sale and issuance of the Securities
hereunder does not contravene the rules and regulation of any applicable Trading
Market on which the Common Stock is listed or quoted.
 
-8-

--------------------------------------------------------------------------------

(k) Investment Act. The Company is not required to be registered as, and is not
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(l) Form S-3 Eligibility. The Company is eligible to register the Securities for
resale by the Investor using Form S-3 promulgated under the Securities Act.


(m) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twenty-four (24)
months preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements.


(n) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that the Investor does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents. Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by the Investor or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.


(o) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than the Agent, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.
 
-9-

--------------------------------------------------------------------------------

3.2          Representations, Warranties and Covenants of the Investor. The
Investor hereby represents, warrants and covenants to the Company and the Agent
as follows:


(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by the Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of the Investor. This Agreement has been duly executed and delivered by the
Investor and constitutes the valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.


(b) No Public Sale or Distribution. The Investor is (i) acquiring the Securities
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, the Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act and pursuant to the applicable terms of the Transaction
Documents.


(c) Investor Status. At the time the Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the Securities Act and (ii) an “institutional investor” as
defined in Financial Industry Regulatory Authority Rule 5110(d)(4)(B). The
Investor is not a registered broker dealer registered under Section 15(a) of the
Exchange Act, or a member of the Financial Industry Regulatory Authority, Inc.
or an entity engaged in the business of being a broker dealer. The Investor is
not affiliated with any broker dealer registered under Section 15(a) of the
Exchange Act, or a member of the Financial Industry Regulatory Authority, Inc.
or an entity engaged in the business of being a broker dealer.


(d) Experience of the Investor. The Investor, either alone or together with its
representatives has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Investor understands that it must bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment.
 
-10-

--------------------------------------------------------------------------------

(e) Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. The Investor acknowledges that either it
has access to the SEC Reports or has received copies of the SEC Reports.


(f) General Solicitation. The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.
 
(g) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(h) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of the Investor to
consummate the transactions contemplated hereby.


(i) Prohibited Transactions. No Investor, directly or indirectly, and no Person
acting on behalf of or pursuant to any understanding with the Investor, has
engaged in any purchases or sales of any securities, including any derivatives,
of the Company (including, without limitation, any Short Sales involving any of
the Company’s securities) (a “Transaction”) since the time that the Investor was
first contacted by the Company, the Agent or any other Person regarding an
investment in the Company. The Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with the Investor will
engage, directly or indirectly, in any Transactions prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.
 
-11-

--------------------------------------------------------------------------------

(j) Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.


(k) Legends. The Investor understands that, except as otherwise provided in
Section 4.1(b), certificates evidencing such Securities shall bear the legends
set forth in Section 4.1(b).


(l) No Legal, Tax or Investment Advice. The Investor understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Investor in connection with the purchase of the Securities constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities. The Investor
understands that the Agent has acted solely as the agent of the Company in this
placement of the Securities and not to the Investor, and that the Agent makes no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information the Investor may have received in connection
therewith. The Investor acknowledges that he has not relied on any information
or advice furnished by or on behalf of the Agent.


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1          Transfer Restrictions.


(a) The Investor covenants that it will not transfer any Securities (i) until
the earlier of (x) the effectiveness of the Investor Registration Statement or
(y) the date that is six months after the Closing Date that the Securities may
be transferred pursuant to Rule 144 promulgated under the Securities Act or (ii)
at any time that the Investor is in possession of material nonpublic information
regarding the Company. The Investor further covenants that it will dispose of
Securities only pursuant to an effective Registration Statement under, and in
compliance with the requirements of, the Securities Act or pursuant to exemption
from the registration requirements of the Securities Act under Rule 144, and in
compliance with any applicable state securities laws. In connection with any
transfer of pursuant to Rule 144, among any other requirement of this Agreement,
the Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the Transfer Agent requests such legal
opinion, any transfer of Securities by the Investor to an Affiliate thereof,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and provided that
such Affiliate does not request any removal of any existing legends on any
certificate evidencing the Securities.
 
-12-

--------------------------------------------------------------------------------

(b) The Investor agrees to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY
AND THE STOCKHOLDER, DATED MARCH 21, 2016, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.


Upon the written request of the Investor and subject to the provisions of this
Section 4.1, the legend set forth above shall be removed and the Company shall
as promptly as reasonably practicable issue a certificate without such legend to
the holder of the Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account of The Depository Trust
Company (DTC), if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, the form and substance of which opinion
shall be reasonably acceptable to the Company, that the sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (iii) such holder provides the Company
with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 or have been sold under Rule 144.


4.2          Furnishing of Information. Until the date that the Investor may
sell all of the Common Shares issued to it without restriction or limitation
under Rule 144 of the Securities Act (or any successor provision) (including,
without limitation, the requirement to be in compliance with Rule 144(c)(1)),
the Company covenants to use its commercially reasonable efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
 
-13-

--------------------------------------------------------------------------------

4.3          Securities Laws Disclosure; Publicity. The Company shall within
four business days of the date of this Agreement file a Current Report on Form
8-K with the SEC (the “8-K Filing”) and press release describing all material
terms of the transaction contemplated by the Transaction Documents and shall
include this Agreement, and such exhibits as the Company in its sole discretion
deems necessary or appropriate, as an exhibit such Current Report on Form 8-K.
Thereafter, the Company shall timely file any filings and notices required by
the SEC or applicable law with respect to the transactions contemplated hereby
and provide notice of the filing thereof to the Investor promptly after such
filing. The Company shall not, and shall cause each of its Subsidiaries and its
Affiliates and each of their respective officers, directors, employees and
agents not to, provide the Investor with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the above referenced press release without the express consent of the Investor.


4.4          Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities for working capital and general corporate purposes.
The Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in entities, technologies,
products or services that complement its business.


4.5          Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Securities for sale to the Investor at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.


4.6          Participation in Future Financing.


(a) From the date of the filing of the Investor Registration Statement until the
second anniversary of the Closing Date, prior to any issuance by the Company of
Common Stock in any (x) offering pursuant to an effective registration statement
or (y) private placement (each, a “Subsequent Financing”) occurring during such
period of time, the Investor shall have the right to purchase its pro rata
percentage, based on the Investor’s then current ownership of the outstanding
Common Stock (whether acquired as the Common Shares or otherwise), of the equity
securities offered in the Subsequent Financing (the “Participation Maximum”), on
the same terms, conditions and price provided for in the Subsequent Financing;
provided, that, unless otherwise agreed in writing by the Company, the
Participation Maximum (i) shall in no event exceed the Investment Percentage of
the outstanding shares of the Common Stock on a post-offering closing basis, and
(ii) shall be reduced to the extent required, if any, (1) by the principal
Trading Market in order for the Company to comply with the listing agreement for
such Trading Market and (2) to ensure that the Investor’s beneficial ownership
(as defined under Section 13(d) of the Exchange Act) of the Common Stock,
together with the beneficial ownership of its Affiliates and any Person acting
in concert with the Investor, does not equal or exceed ten percent (10%) of the
shares of Common Stock then outstanding (that is, the Investor would not
constitute an “Acquiring Person” under the Company’s Amended and Restated Rights
Agreement, dated December 16, 2014).
 
-14-

--------------------------------------------------------------------------------

(b) As soon as practicable prior to the Subsequent Financing, the Company shall
deliver to the Investor a written notice of its intention to effect a Subsequent
Financing (“Pre-Notice”), which Pre-Notice shall ask the Investor if it wants to
review the details of such financing (such additional notice, a “Subsequent
Financing Notice”). Upon the request of the Investor, and only upon the request
by the Investor, for a Subsequent Financing Notice, the Company shall promptly,
but no later than one (1) Trading Day after such request, deliver a Subsequent
Financing Notice to the Investor. The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing that are
available at such time that the Subsequent Financing Notice is delivered (which
shall include pricing of the securities only if known at such time), recognizing
that if the Subsequent Financing is an offering pursuant to an effective
registration statement, that there may be minimal details available at the time
such Subsequent Financing Notice is delivered as terms will not be set until
final pricing negotiations are conducted with the underwriter(s) or placement
agent(s).


(c) (i) If the Subsequent Financing is a private placement and the Investor
desires to participate in such Subsequent Financing, it must provide written
notice to the Company by not later than 5:30 p.m. (San Francisco, California
time) on the third Business Day following the date of its receipt of the
Subsequent Financing Notice (the “Participation Deadline”), stating the amount
of the Investor’s participation, and that the Investor has such funds ready,
willing, and available for investment on the terms set forth in the Subsequent
Financing Notice (such information, the “Participation Notice”). If the Company
receives no Participation Notice from the Investor as of the Participation
Deadline, the Investor shall be deemed to have notified the Company that it does
not elect to participate, and the Company may effect the Subsequent Financing on
the terms and with the Persons set forth in the Subsequent Financing Notice
without inclusion of the Investor.


(ii) If the Subsequent Financing is an offering pursuant to an effective
registration statement and the Investor desires to participate in such
Subsequent Financing, it must provide a written notice to the Company and
underwriter(s)/placement agent(s) by the Participation Deadline of its desire to
participate in the Subsequent Financing and stating that it will be available to
the underwriter(s)/placement agent(s) immediately after (and the same day as)
the pricing of the Subsequent Financing (and the underwriter(s)/placement
agent(s) shall provide at such time to the Investor the price terms of the
Subsequent Financing) to provide the Participation Notice to the Company and
underwriter(s)/placement agent(s) by not later than 5:30 p.m. (San Francisco,
California time) on the day of the pricing of the Subsequent Financing. If the
Company and underwriter(s)/placement agent(s) receive no Participation Notice
from the Investor by such time on the day of the pricing of the Subsequent
Financing, the Investor shall be deemed to have notified the Company that it
does not elect to participate, and the Company may effect the Subsequent
Financing on the terms negotiated with the underwriter(s)/placement agent(s)
without inclusion of the Investor.


(d) If the Investor provides a valid Participation Notice to the Company prior
to the time specified in Section 4.6(c), the Company shall include the Investor
as a participant in the Subsequent Financing, up to the lesser of (i) the amount
that the Investor has specified in the Participation Notice and (ii)
Participation Maximum, as may be limited under Section 4.6(a), on the same terms
and conditions applicable to the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected.
 
-15-

--------------------------------------------------------------------------------

(e) For the avoidance of doubt, this Section 4.6 shall not apply in respect of
the offer, sale or issuance of any Common Stock: (i) in connection with any
stock option or employee benefit plan that is outstanding as of the Closing Date
or subsequently approved by the Board of Directors of the Company; (ii) upon the
conversion, exercise or exchange of any Options; (iii) in connection with bona
fide strategic transactions, stock acquisitions, mergers, asset acquisitions,
joint ventures or similar transactions approved by the Board of Directors of the
Company occurring after the Closing Date in each case with non-affiliated third
parties and otherwise on an arm’s-length basis; provided, that, the purpose of
such issuance is not to raise capital; or (iv) in connection with any stock
split, stock dividend, recapitalization or similar transaction by the Company.
Without the Investor’s written consent, the Company shall not prior to the
second anniversary of the Closing Date issue any Options to any other investor
that is not otherwise carved out by this Section 4.6(e) without concurrently
issuing shares of the Common Stock to the same investor.


4.7          Repurchase. In the event that on or before the date that is six
months after the Closing Date, any federal agency or other governmental body of
the United States takes any action or issues any order or ruling with the effect
of preventing or invalidating the Investor’s purchase or holding of the Common
Shares under this Agreement or requiring any mitigation measures to address the
concerns of the governmental body that may affect the Investor’s interests or
rights with respect to the Securities (the “Repurchase Trigger Event”), the
Company shall, within two (2) Business Days after the occurrence of the
Repurchase Trigger Event, (i) repurchase the Securities from the Investor at a
repurchase price equal to the Purchase Price by wire transfer of United States
dollars in immediately available funds to an account designated by the Investor,
and (ii) pay the Investor (x) a fee which shall accrue, from the Closing Date
and until the payment date of such fee, at a rate of four-tenths of one percent
(0.4%) per month based on the Purchase Price (pro-rated for any partial month),
and (y) an amount, up to a limit of US$15,000, to reimburse the Investor for its
expenses and costs actually incurred, including fees and expenses for lawyers,
accountants, auditors, financial advisors, technical consultants and other
professions, associated with its purchase of the Common Shares.


4.8          Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading


Market on which it is currently listed or another Eligible Market for a minimum
of three (3) years following the date of the Closing.


ARTICLE V
CONDITIONS


5.1          Conditions Precedent to the Obligations of the Investor. The
obligation of the Investor to acquire the Common Shares at the Closing is
subject to the satisfaction or waiver by the Investor, at or before the Closing,
of each of the following conditions:


(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date);
 
-16-

--------------------------------------------------------------------------------

(b) No Order. No governmental authority shall have enacted, issued, promulgated,
enforced or entered any law or governmental order (whether temporary,
preliminary or permanent) that has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
the consummation of such transactions;


(c) No Material Adverse Effect.  There shall have been no Material Adverse
Effect;


(d) Transaction Documents. The Company shall have delivered to the Investor duly
executed counterparts to the Transaction Documents; and


(e) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.


5.2          Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Common Shares at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:


(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct as of such specified date); and


(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing.


ARTICLE VI
REGISTRATION RIGHTS


6.1          Registration Statement.


(a) The Company shall prepare and file with the SEC the Investor Registration
Statement covering the resale of all Registrable Securities of the Investor for
an offering to be made on a continuous basis pursuant to Rule 415. The Investor
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act and the Exchange Act) and shall contain (except if otherwise
directed by the Investor or requested by the SEC) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit B, as may be amended by the
Investor from time to time prior to the filing of the Investor Registration
Statement. The Company shall use its commercially reasonable best efforts to
cause the Investor Registration Statement to be filed with the SEC on or before
the Initial Filing Date.
 
-17-

--------------------------------------------------------------------------------

(b) The Company shall use its commercially reasonable efforts to cause the
Investor Registration Statement to be declared effective by the SEC as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Investor Registration Statement continuously effective under the Securities
Act until the earlier of the date that all Registrable Securities covered by the
Investor Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) (the “Effectiveness
Period”).


(c) The Company shall notify the Investor in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Investor Registration Statement has been declared effective.


(d) Should the Investor Registration Statement not be declared effective by the
SEC on or prior to its Required Effectiveness Date, then on the following
Trading Day, and on every monthly anniversary of such day thereafter thereof
until the earlier of (i) the Investor Registration Statement has been declared
effective or (ii) such time as all of the Registrable Securities may be
transferred by the Investor pursuant to Rule 144 (the occurrence of clause (i)
or (ii) being referred to as the “Delay Cure”), the Company shall pay to the
Investor, on a monthly basis (and pro-rated for any partial month), an amount in
cash, as liquidated damages and not as a penalty, equal to four-tenths of one
percent (0.4%) of the Purchase Price of the Registrable Securities then held by
the Investor. The payment to which the Investor shall be entitled pursuant to
this Section 6.1(d) is referred to herein as the “Delay Payment.” In the event
the Company fails to make a Delay Payment in a timely manner, such Delay Payment
shall bear interest at the rate of one percent (1.0%) per month (pro-rated for
partial months) until paid in full. All pro-rated calculations made pursuant to
this paragraph shall be based upon the actual number of days in such pro-rated
month.


(e) Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the Investor
Registration Statement, the Company may, by written notice to the Investor,
suspend sales under the Investor Registration Statement (such suspension, the
“Excluded Event”), after the Effective Date thereof and/or require that the
Investor immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
the Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until the Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6(e) may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period. Immediately after the end of any
suspension period under this Section 6(e), the Company shall take all necessary
actions (including filing any required supplemental prospectus) to restore the
effectiveness of the Investor Registration Statement and the ability of the
Investor to publicly resell their Registrable Securities pursuant to such
effective Investor Registration Statement. For the avoidance of any doubt, the
restrictions under this Section 6(e) shall not be applicable to the sale of
shares of Common Stock by the Investor pursuant to Rule 144.
 
-18-

--------------------------------------------------------------------------------

6.2          Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:


(a) Not less than ten (10) Business Days prior to the filing of the Investor
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via email to the Investor copies of all such documents proposed
to be filed, which documents (other than any document that is incorporated or
deemed to be incorporated by reference therein) will be subject to the
reasonable and timely review of the Investor. The Company shall reflect in each
such document when so filed with the SEC such comments regarding the Investor
and the plan of distribution as the Investor may reasonably and promptly propose
no later than two Trading Days after the Investor has been so furnished with
copies of such documents as aforesaid.


(b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to the Investor Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Investor Registration Statement continuously effective, as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the SEC such additional Registration Statements in order to register
for resale under the Securities Act all of the Registrable Securities; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and (iii) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Investor Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Investor set forth in the Investor Registration Statement as so amended or in
such Prospectus as so supplemented.


 (c) Notify the Investor as promptly as reasonably possible, and if requested by
the Investor, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of the Investor Registration Statement; (ii)
the Investor Registration Statement or any post-effective amendment is declared
effective; (iii) the SEC issues any stop order suspending the effectiveness of
the Investor Registration Statement or initiates any Proceedings for that
purpose; (iv) the Company receives notice of any suspension of the qualification
or exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(v) the financial statements included in the Investor Registration Statement
become ineligible for inclusion therein or the Investor Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
-19-

--------------------------------------------------------------------------------

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Investor Registration Statement, or (ii) any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, as soon as possible.


(e) If requested by the Investor, provide the Investor and its legal counsel,
without charge, at least one conformed copy of the Investor Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.


(f) Promptly deliver to the Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as the Investor may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investor in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.


(g) (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) take
all steps necessary to cause such Registrable Securities to be approved for
listing on each such Trading Market as soon as possible thereafter; (iii)
provide to the Investor evidence of such approval; and (iv) except as a result
of the Excluded Events, during the Effectiveness Period, maintain the listing of
such Registrable Securities on each such Trading Market or another Eligible
Market.


(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the Investor in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as the Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by the Investor
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.


(i) Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Investor Registration Statement, which certificates
shall be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as the Investor may reasonably
request.
 
-20-

--------------------------------------------------------------------------------

(j) Upon the occurrence of any event described in Section 6.2(c)(v), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Investor Registration Statement or a supplement
to the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document so that,
as thereafter delivered, neither the Investor Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investor in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any person, including the
Investor, material, nonpublic information unless such recipient requests in
advance in writing to receive material, nonpublic information and agrees to keep
such information confidential.


(l) Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.


(m) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Investor or to make any Delay Payments set forth
in Section 6.1(d) to the Investor that the Investor furnish to the Company the
information specified to be provided pursuant to Section 7.2 and such other
information regarding itself, the Registrable Securities and other shares of
Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit B hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.


(n) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investor in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investor is
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
-21-

--------------------------------------------------------------------------------

(o) Not identify the Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market, and in the event that the Investor is deemed an underwriter
by the SEC, such fact shall not relieve the Company of any obligations it has
under this Agreement; provided, however, that the foregoing shall not prohibit
the Company from including the disclosure found in the “Plan of Distribution”
section attached hereto as Exhibit B, as may be amended by the Investor from
time to time prior to filing of the Investor Registration Statement, in the
Investor Registration Statement. In addition, and notwithstanding anything to
the contrary contained herein, if the Company has received a comment by the SEC
requiring the Investor to be named as an underwriter in the Investor
Registration Statement (which notwithstanding the reasonable best efforts of the
Company is not withdrawn by the SEC) and the Investor elects in writing not to
be named as a selling stockholder in the Investor Registration Statement, the
Investor shall not be entitled to any Delay Payments with respect to such
Investor Registration Statement.


6.3          Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market, any required filing with the Financial Industry
Regulatory Authority by the Agent, and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market.


6.4          Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Investor and its
officers, directors, partners, members, agents and employees, each Person who
controls the Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (iii) any cause of action, suit or
claim brought or made against such Indemnified Party (as defined in Section
6.4(c) below) by a third party (including for these purposes a derivative action
brought on behalf of the Company), arising out of or resulting from (x)
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(y) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities or (iv) any untrue or
alleged untrue statement of a material fact contained in the Investor
Registration Statement or any Prospectus or form of Company prospectus,
preliminary prospectus or amendment or supplement relating thereto, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding the Investor furnished to the Company by the Investor for
use therein, or to the extent that such information relates to the Investor or
the Investor’s proposed method of distribution of Registrable Securities and was
reviewed and approved by the Investor expressly for use in the Registration
Statement, or (B) with respect to any prospectus, if the untrue statement or
omission of material fact contained in such prospectus was corrected on a timely
basis in the prospectus, as then amended or supplemented, if such corrected
prospectus was timely made available by the Company to the holder thereof, and
the holder thereof seeking indemnity hereunder was advised in writing not to use
the incorrect prospectus prior to the use giving rise to Losses.
 
-22-

--------------------------------------------------------------------------------

(b) Indemnification by Investor. The Investor shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Investor Registration Statement, any Prospectus, or any form of prospectus, or
in any amendment or supplement thereto, or arising out of or relating to any
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished by Investor or its
Affiliates, agents or representatives to the Company specifically for inclusion
in the Investor Registration Statement or such Prospectus or to the extent that
(i) such untrue statements or omissions are based solely upon information
regarding the Investor furnished to the Company by the Investor or its
Affiliates, agents or representatives expressly for use therein, or to the
extent that such information relates to the Investor or its Affiliates or the
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by the Investor or its Affiliates, agents or
representatives expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto. In no
event shall the liability of the Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by the Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
-23-

--------------------------------------------------------------------------------

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.


All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).


(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
-24-

--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.5          Dispositions. The Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. The Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), the Investor will discontinue disposition
of such Registrable Securities under the Investor Registration Statement (or any
amendment or supplement thereto) until the Investor is advised in writing by the
Company that the use of the Prospectus, or amended Prospectus, as applicable,
may be used. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph. The Investor agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance that the Investor
will comply with the provisions of this subsection.


6.6          No Piggyback on Registrations. Neither the Company nor any of its
security holders, other than the Investor in such capacity pursuant hereto with
respect to the Registrable Securities, may include securities of the Company in
the Investor Registration Statement.


ARTICLE VII
MISCELLANEOUS


7.1           Termination. This Agreement may be terminated by the Company or
the Investor, by written notice to the other party, if the Closing has not been
consummated by the seventh Business Day following the Closing Date (the “End
Date”); provided that the right to terminate this Agreement pursuant to this
Section shall not be available to a party whose failure to perform any material
obligation required to be performed by such party under this Agreement has been
a cause of, or results in, the failure of the transactions contemplated hereby
to be consummated by the End Date. No such termination pursuant to this Section
will affect the right of any party to sue for any breach by the other party (or
parties).
 
-25-

--------------------------------------------------------------------------------

7.2          Information of Investor. The Investor agrees to provide the Company
with information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and complete and execute such
documents in connection with such registration as the Company may reasonably
request.


7.3          Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities.


7.4          Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, and the Mutual Nondisclosure Agreement, by and between the
Company and the Investor (or its Affiliate), dated March 4, 2016, contain the
entire understanding of the Company and the Investor with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company will execute and deliver to the
Investor such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.


7.5          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 7.5 prior to 6:30
p.m. (San Francisco, California time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 6:30 p.m. (San
Francisco, California time) on any Trading Day, (c) the Trading Day following
the date of deposit with a nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.


7.6           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
-26-

--------------------------------------------------------------------------------

7.7          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


7.8          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights under this Agreement to any Person to whom the Investor assigns or
transfers any Securities in accordance with this Agreement, provided (i) such
transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) the Registrable Securities
with respect to which such registration rights are being transferred or
assigned, (iii) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investor” and (v) such transfer shall have
been made in accordance with the applicable requirements of this Agreement and
with all laws applicable thereto.


7.9          Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Company and the Investor and
their respective successors and permitted assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than those persons mentioned in the preceding sentence or
otherwise explicitly mentioned in this Agreement (including the Agent, which
shall be a third party beneficiary with respect to Article III and Section
7.17), any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that each
Indemnified Party is an intended third party beneficiary of Section 6.4 and (in
each case) may enforce the provisions of such Section directly against the
parties with obligations thereunder.


7.10        Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. THE
COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR THE INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR THE INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
-27-

--------------------------------------------------------------------------------

7.11        Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities for the applicable
statute of limitations.


7.12        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.


7.13        Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


7.14        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
-28-

--------------------------------------------------------------------------------

7.15        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.


7.16        Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.


7.17        Independent Nature of Investors’ Investment Decision. The decision
of the Investor to purchase Securities pursuant to this Agreement has been made
by the Investor independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any Person other
than the Company or the Agent or their representatives. The Investor
acknowledges that no other Person has acted as agent for the Investor in
connection with making its investment hereunder and that no other Person will be
acting as agent of the Investor in connection with monitoring its investment
hereunder.


7.18        Indemnity of Agent. The Investor agrees for the express benefit of
the Agent, its Affiliates and representatives, that neither the Agent nor any of
its Affiliates or representatives shall (i) have any duties or obligations to
the Investor, or (ii) be liable (x) for any action taken, suffered or omitted by
the Agent in good faith and reasonably believed to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement, the
engagement letter, dated March 18, 2016, between the Agent and the Company or
any Transaction Document or (y) for  anything  which  the  Agent  may  do  or 
refrain  from  doing  in  connection  with  this Agreement or any Transaction
Document, except for the Agent’s own willful misconduct, gross negligence or bad
faith or that of its Affiliates or representatives.


7.19        Currency. Unless otherwise indicated, all dollar amounts referred to
in this Agreement are in United States Dollars. All amounts owing under this
Agreement or any Transaction Document shall be paid in US dollars. All amounts
denominated in other currencies shall be converted in the US dollar equivalent
amount in accordance with the Exchange Rate on the date of calculation.
“Exchange Rate” means, in relation to any amount of currency to be converted
into US dollars pursuant to this Agreement, the US dollar exchange rate as
published in The Wall Street Journal on the relevant date of calculation.
 
-29-

--------------------------------------------------------------------------------

[SIGNATURE PAGES TO FOLLOW]
 
-30-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



   
GIGOPTIX, INC.
 
 
               
By:
/s/ Dr. Avi Katz
    Name: Dr. Avi Katz     Title: Chairman of the Board and     Chief Executive
Officer             Address for Notice:     GigOptix, Inc.     130 Baytech Drive
    San Jose, California 95134             Email:   akatz@gigoptix.com    
Telephone No.: 408-522-3178                  
With a copy to:
Jeffrey Selman, Crowell & Moring, LLP  
Email:
jselman@crowell.com  
Telephone:
415-365-7442

 

--------------------------------------------------------------------------------

COMPANY SIGNATURE PAGE
 

--------------------------------------------------------------------------------

Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of March____ , 2016 (the "Purchase
Agreement") by and among GigOptix, Inc. and the undersigned Investor and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
 

 
PUDONG SCIENCE AND TECHNOLOGY INVESTMENT (CAYMAN) CO., LTD.
         
By:
 /s/ Xudong Zhu   Name: Xudong Zhu   Title: Sole Executive Director      
Address: 13 Building, No. 439, Chunxiao Rd. Zhangjiang High-tech Park, Pudong,
Shanghai 201203, PRC
     
Telephone No.: 021 5027 6378
      With a copy to:        Mr. Deqing Meng   Email Address:
zhuxudong.pd@me.com      
Address: 13 Building, No. 439, Chunxiao Rd. Zhangjiang High-tech Park, Pudong,
Shanghai 201203, PRC
      Telephone No.: 021 5027 6378      
 Email Address: mengdq@pdsti.com

 
INVESTOR SIGNATURE PAGE
 

--------------------------------------------------------------------------------

Exhibits:



A Company Transfer Agent Instructions

B Plan of Distribution

 

--------------------------------------------------------------------------------

Exhibit A


COMPANY TRANSFER AGENT INSTRUCTIONS


American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Attention:  [NAME]



Re: GigOptix, Inc.



Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of
March 21, 2016 (the “Agreement”), by and among GigOptix, Inc., a Delaware
corporation (the “Company”), and Pudong Science and Technology Investment
(Cayman) Co., Ltd., a Cayman Islands investment company, or any affiliates as
designated thereby (collectively, the “Investor”), pursuant to which the Company
is issuing to the Investor shares (the “Common Shares”) of Common Stock of the
Company, par value $0.001 per share (the “Common Stock”).


This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon transfer or resale thereof.


You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”) and that resales of
the Common Shares may be made thereunder, or (ii) sales of the Common Shares may
be made in conformity with Rule 144 under the Securities Act (“Rule 144”), (b)
if applicable, a copy of such registration statement, and (c) notice from legal
counsel to the Company or the Investor that a transfer of Common Shares has been
effected either pursuant to the registration statement (and a prospectus
delivered to the transferee) or pursuant to Rule 144, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (c), you shall issue the certificates representing the Common
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Common Shares thereby and should not be subject to any stop-transfer
restriction.


A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Common Shares has been declared effective by the SEC under the Securities
Act is attached hereto as Exhibit I.


Please be advised that the Investor is relying upon this letter as an inducement
to enter into the Agreement and, accordingly, the Investor is a third party
beneficiary to these instructions.
 

--------------------------------------------------------------------------------

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at [_______________].



 
Very truly yours,
      
GIGOPTIX, INC.
       
By:
     
Name:
   
Title:



THE FOREGOING INSTRUCTIONS
ARE ACKNOWLEDGED AND AGREED
TO this day of ___________, 2016


AMERICAN STOCK TRANSFER & TRUST COMPANY


By:
     
Name:
     
Title:
         



Enclosures
 

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Attention:  [NAME]



Re: GigOptix, Inc.



Ladies and Gentlemen:


[We are][I am] counsel to GigOptix, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of March 21, 2016 (the “Securities
Purchase Agreement”), entered into by and among the Company and Pudong Science
and Technology Investment (Cayman) Co., Ltd., an exempted company incorporated
and existing under the laws of the Cayman Islands, or any affiliates designated
thereby (collectively, the “Investor”) pursuant to which the Company issued to
the Investor shares (the “Common Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”). Pursuant to the Securities Purchase
Agreement, the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Securities Purchase Agreement),
including the Common Shares under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Securities
Purchase Agreement, on ________ ___, 2016, the Company filed a Registration
Statement on Form S-3 (File No. 333-________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the
Registrable Securities which names Investor as a selling shareholder thereunder.


In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [TIME OF
EFFECTIVENESS] on [DATE OF EFFECTIVENESS] and [we][I] have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.


This letter shall serve as our standing instruction to you that the Common
Shares are freely transferable by the Investor pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of Common Shares to the Investor as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
[________ __], 2016.



 
Very truly yours,
     
[COMPANY COUNSEL]
     
By:
   

 
CC: [LIST NAMES OF HOLDERS]
 

--------------------------------------------------------------------------------

Exhibit B


PLAN OF DISTRIBUTION


The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:



· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;




· block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;




· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;




· an exchange distribution in accordance with the rules of the applicable
exchange;




· privately negotiated transactions;




· short sales;




· broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;




· a combination of any such methods of sale; and




· any other method permitted pursuant to applicable law.



The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.
 

--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.


The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.


We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.


The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.


The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.
 
 

--------------------------------------------------------------------------------